DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 1 is canceled.
Claims 2-21 are new.
Claims 2-21 are pending and have been examined.
This action is in reply to the papers filed on 01/29/2021 as further modified and amended by Preliminary Amendment filed 03/31/2021.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/31/2021, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 01/29/2021 as modified by the preliminary amendment filed on 03/31/2021. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of anticipatory-nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,929,892.
Appl. 17/162,262: Claim 2. A method to obtain data from abandoned Global Positioning System (GPS) searches, the method comprising: 
Pat. 10,929,892: Claim 1. A method to obtain data from abandoned Global Positioning System (GPS) searches, the method comprising: 
Appl. 17/162,262: Claim 2. obtaining user-entered text and user touch indications of a GPS search on a computing device running an application with GPS functionality having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, a GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields; 
Pat. 10,929,892: Claim 1. obtaining, with a GPS application installed on a mobile computing device, user-entered text and user touch indications of a GPS search accessed by a user on the mobile computing device running the GPS application, the GPS application having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, the GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields, the at least one HTML element having at least one attribute; 
Appl. 17/162,262: Claim 2. determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned; 
Pat. 10,929,892: Claim 1. determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Appl. 17/162,262: Claim 2. obtaining data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain one or more of the user-entered text and user touch indications associated with the at least one HTML element; 
Pat. 10,929,892: Claim 1. obtaining data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain the at least one HTML element; 
Appl. 17/162,262: Claim 2. communicating with one or more databases to obtain one or more identifying information of a user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; and 
Pat. 10,929,892: Claim 1. communicating with one or more databases to obtain identifying information of the user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; 
Appl. 17/162,262: Claim 2. sending a personalized message to the user based at least in part on the one or more identifying information of the user and the at least one HTML element.
Pat. 10,929,892: Claim 1. sending a personalized message to the user via the preferred communication medium.
Appl. 17/162,262: Claim 3. The method of claim 2 wherein determining that the GPS search has been abandoned by the user includes determining the user has traveled to a location associated with a search result with a time period.
Pat. 10,929,892: Claim 1. determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Pat. 10,929,892: Claim 6. The method of claim 1 further comprising tracking GPS search events with one or more of an IP address, a user agent, and a timestamp to create event tracking information, the GPS search events associated with the user performing the GPS search.
Appl. 17/162,262: Claim 4. The method of claim 2 wherein determining that the GPS search has been abandoned by the user includes determining the user has called a phone number associated with the search result within a time period.
Pat. 10,929,892: Claim 1. determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Pat. 10,929,892: Claim 6. The method of claim 1 further comprising tracking GPS search events with one or more of an IP address, a user agent, and a timestamp to create event tracking information, the GPS search events associated with the user performing the GPS search.
Appl. 17/162,262: Claim 5. The method of claim 2 wherein determining that the GPS search has been abandoned by the user includes determining the user has checked a review associated with the search result within a time period.
Pat. 10,929,892: Claim 1. determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Pat. 10,929,892: Claim 6. The method of claim 1 further comprising tracking GPS search events with one or more of an IP address, a user agent, and a timestamp to create event tracking information, the GPS search events associated with the user performing the GPS search.
Appl. 17/162,262: Claim 6. The method of claim 2 further comprising identifying a preferred communication medium of the user based at least in part on the one or more identifying information obtained from the one or more databases.
Pat. 10,929,892: Claim 1. creating and storing a personal attribute report that comprises at least a portion of the obtained user-entered text and user touch indications and at least a portion of the identifying information obtained from the one or more databases; 
Pat. 10,929,892: Claim 1. identifying a preferred communication medium of the user based at least in part on the personal attribute report; and 
Appl. 17/162,262: Claim 7. The method of claim 6 wherein identifying the communication medium comprises identifying a preferred communication medium of the user.
Pat. 10,929,892: Claim 1. identifying a preferred communication medium of the user based at least in part on the personal attribute report; and 
Appl. 17/162,262: Claim 8. The method of claim 7 wherein the personalized message is sent to the user via the preferred communication medium.
Pat. 10,929,892: Claim 1. sending a personalized message to the user via the preferred communication medium.
Appl. 17/162,262: Claim 9. The method of claim 2 further comprising determining a location of the user, wherein determining that the GPS search has been abandoned by the user is based at least in part on the location of the user.
Pat. 10,929,892: Claim 9. The method of claim 1 further comprising determining a location of the user, wherein determining that the GPS search has been abandoned by the user is based at least in part on the location of the user.
Appl. 17/162,262: Claim 10. An apparatus to obtain data from abandoned Global Positioning System (GPS) searches, the apparatus comprising: 
Pat. 10,929,892: Claim 10. An apparatus to obtain data from abandoned Global Positioning System (GPS) searches, the apparatus comprising: 
Appl. 17/162,262: Claim 10. computer hardware comprising one or more computer processors, the computer hardware configured to: obtain user-entered text and user touch indications of a GPS search on a computing device running an application with GPS functionality having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, the GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields; 
Pat. 10,929,892: Claim 10. computer hardware configured to obtain user-entered text and user touch indications of a GPS search accessed by a user on a mobile computing device running a GPS application that is loaded onto the mobile computing device has been abandoned by the user, the GPS application having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, the GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields, the at least one HTML element having at least one attribute; 
Appl. 17/162,262: Claim 10. determine, based at least in part on the obtained user-entered text and user touch indications, that the GPS search has been abandoned; 
Pat. 10,929,892: Claim 10. computer hardware configured to determine, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Appl. 17/162,262: Claim 10. obtain data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain one or more of the user-entered text and user touch indications associated with the at least one HTML element; 
Pat. 10,929,892: Claim 10. computer hardware configured to obtain data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain the at least one HTML element; 
Appl. 17/162,262: Claim 10. communicate with one or more databases to obtain one or more identifying information of a user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; and 
Pat. 10,929,892: Claim 10. computer hardware configured to communicate with one or more databases to obtain identifying information of the user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; 
Appl. 17/162,262: Claim 10. send a personalized message to the user based at least in part on the one or more identifying information of the user and the at least one HTML element.
Pat. 10,929,892: Claim 10. computer hardware configured to identify a preferred communication medium of the user based at least in part on the personal attribute report; and computer hardware configured to send a personalized message to the user via the preferred communication medium.
Pat. 10,929,892: Claim 11. The apparatus of claim 10 further comprising computer hardware configured to send a message to the Internet protocol (IP) address associated with the mobile computing device used to perform the GPS search when the identifying information of the user cannot be determined.
Appl. 17/162,262: Claim 11. The apparatus of claim 10 wherein determining that the GPS search has been abandoned by the user includes determining that the user has traveled to a location associated with a search result.
Pat. 10,929,892: Claim 1. determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Pat. 10,929,892: Claim 9. The method of claim 1 further comprising determining a location of the user, wherein determining that the GPS search has been abandoned by the user is based at least in part on the location of the user.
Appl. 17/162,262: Claim 12. The apparatus of claim 10 wherein determining that the GPS search has been abandoned by the user includes determining that the user has called a phone number associated with the search result.
Pat. 10,929,892: Claim 1. determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Appl. 17/162,262: Claim 13. The apparatus of claim 10 wherein determining that the GPS search has been abandoned by the user includes determining that the user has checked a review associated with the search result.
Pat. 10,929,892: Claim 1. determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Appl. 17/162,262: Claim 14. The apparatus of claim 10 wherein the obtained data comprises a preferred communication medium of the user.
Pat. 10,929,892: Claim 1. identifying a preferred communication medium of the user based at least in part on the personal attribute report; and 
Pat. 10,929,892: Claim 10. computer hardware configured to identify a preferred communication medium of the user based at least in part on the personal attribute report; and computer hardware configured to send a personalized message to the user via the preferred communication medium.
Appl. 17/162,262: Claim 15. A method to obtain data from abandoned Global Positioning System (GPS) searches, the method comprising: 
Pat. 10,929,892: Claim 15. A method to obtain data from abandoned Global Positioning System (GPS) searches, the method comprising: 
Appl. 17/162,262: Claim 15. obtaining user-entered text and user touch indications of a GPS search accessed by a user on a computing device configured to run an application with GPS functionality having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, the GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields; 
Pat. 10,929,892: Claim 15. obtaining user-entered text and user touch indications of a GPS search accessed by a user on a mobile computing device configured to run a GPS application having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, the GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields; 
Appl. 17/162,262: Claim 15. determining, based at least in part on the obtained user-entered text and user touch indications, that the GPS search has been abandoned by the user; 
Pat. 10,929,892: Claim 15. determining, based at least in part on the obtained user-entered text and user touch indications, that the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Appl. 17/162,262: Claim 15. building, using the embedded data scraping script, a data structure based on the abandoned GPS search; 
Pat. 10,929,892: Claim 15. building a data structure based on the abandoned GPS search that comprises the user-entered text and the user touch indications; 
Appl. 17/162,262: Claim 15. parsing, using the embedded data scraping script, the data structure to obtain one or more of the user-entered text and user touch indications associated with the at least one HTML element; communicating with one or more databases to obtain additional information associated with user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; and 
Pat. 10,929,892: Claim 15. communicating with one or more databases to obtain additional information associated with user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; 
Appl. 17/162,262: Claim 15. storing a personal attribute report that comprises at least a portion of the obtained user-entered text and user touch indications and at least a portion of the one or more identifying information obtained from the one or more databases.
Pat. 10,929,892: Claim 15. storing a personal attribute report that comprises at least a portion of the obtained user-entered text and user touch indications and at least a portion of the identifying information obtained from the one or more databases; and 
Appl. 17/162,262: Claim 16. The method of claim 15 further comprising sending a personalized message to the user based at least in part on the personal attribute report and the at least one HTML element.
Pat. 10,929,892: Claim 15. sending a personalized message to the user based at least in part on the personal attribute report and the at least one HTML element.
Appl. 17/162,262: Claim 17. The method of claim 15 further comprising storing one or more of the at least one HTML element, at least one attribute associated with the at least one HTML element, and the obtained user-entered text from the abandoned GPS search.
Pat. 10,929,892: Claim 1. storing one or more of the at least one HTML element, the at least one attribute, and the obtained user-entered text from the abandoned GSP search; 
Appl. 17/162,262: Claim 18. The method of claim 15 wherein the personalized message comprises one or more of a coupon, a reminder, information related to the electronic form, discount notifications, an offering related to the GPS search, a link to return to a webpage associated with the GPS search, a lightbox image, and an advertisement.
Pat. 10,929,892: Claim 4. The method of claim 1 wherein the personalized message comprises one or more of a coupon, a reminder, information related to the electronic form, discount notifications, an offering related to the GPS search, a link to return to a webpage associated with the GPS search, a lightbox image, and an advertisement.
Appl. 17/162,262: Claim 20. The method of claim 15 further comprising building a matrix of scraped data and the obtained additional information.
Pat. 10,929,892: Claim 1. obtaining data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain the at least one HTML element; 
Appl. 17/162,262: Claim 21. The method of claim 15 wherein determining that the GPS search has been abandoned by the user includes determining the user has traveled to a location associated with a search result with a time period.
Pat. 10,929,892: Claim 15. determining, based at least in part on the obtained user-entered text and user touch indications, that the GPS search has been abandoned by the user by determining at least one of (i) the user has traveled to a location associated with a search result, (ii) the user has called a phone number associated with the search result, and (iii) the user has checked a review associated with the search result; 
Pat. 10,929,892: Claim 6. The method of claim 1 further comprising tracking GPS search events with one or more of an IP address, a user agent, and a timestamp to create event tracking information, the GPS search events associated with the user performing the GPS search.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and apparatus for marketing to consumers using data obtained from abandoned GPS searches.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 2-9 and 15-21 recite a method and, therefore, are directed to the statutory class of a process. Claims 10-14 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  




Claim 2: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
2. A method to obtain data from abandoned Global Positioning System (GPS) searches, the method comprising: 


No additional elements are positively claimed.
obtaining user-entered text and user touch indications of a GPS search on a computing device running an application with GPS functionality having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, a GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields;
This limitation includes the step of obtaining user-entered text and user touch indications of a GPS search on a computing device running an application with GPS functionality having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, a GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields. 
But for the GPS enabled computing device, this limitation is directed to obtaining known information in order to facilitate marketing to consumers using data obtained from abandoned GPS searches which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
obtaining user-entered text and user touch indications of a GPS search on a computing device running an application with GPS functionality
determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned; 
This limitation includes the step of determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned. 
No additional elements are positively claimed.
This limitation is directed to determining that a search has been abandoned in order to facilitate marketing to consumers using data obtained from abandoned GPS searches which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
obtaining data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain one or more of the user-entered text and user touch indications associated with the at least one HTML element; 
This limitation includes the step of obtaining data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain one or more of the user-entered text and user touch indications associated with the at least one HTML element. 
No additional elements are positively claimed.
This limitation is directed to obtaining and storing known information in order to facilitate marketing to consumers using data obtained from abandoned GPS searches which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
communicating with one or more databases to obtain one or more identifying information of a user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; and
This limitation includes the step of communicating with one or more databases to obtain one or more identifying information of a user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search. 
But for the GPS enabled computing device and database, this limitation is directed to communicating known information or accessing a database in order to facilitate marketing to consumers using data obtained from abandoned GPS searches which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
communicating with one or more databases to obtain one or more identifying information of a user
sending a personalized message to the user based at least in part on the one or more identifying information of the user and the at least one HTML element. 
This limitation includes the step of sending a personalized message to the user based at least in part on the one or more identifying information of the user and the at least one HTML element. 
No additional elements are positively claimed.
This limitation is directed to sending or transmitting information (i.e., sending an advertisement) to facilitate marketing to consumers using data obtained from abandoned GPS searches which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.

As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing and processing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and display data. Applicant’s Specification (PGPub. 2021/0209654) refers to a conventional general-purpose computer system and general-purpose processor [0044; 0046; 0143], but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer merely communicates, stores, and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent method claim 15 and apparatus/system claim 10 also contains the identified abstract ideas, with the additional elements of a computer hardware (e.g., processor) and GPS enabled device, etc… which are generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 3-9, 11-14, and 16-21 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims making a determination that a search has been abandoned, obtaining data, and sending a message. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by an advertiser.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from marketing to consumers using data obtained from abandoned GPS searches. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6-11, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over: Ling, III et al. 2015/0149877; in view of Nuzzi et al. 2013/0006816.
Regarding Claim 2. Ling, III et al. 2015/0149877 teaches A method to obtain data from abandoned Global Positioning System (GPS) searches, the method comprising (Ling, III et al. 2015/0149877 [Abstract] Visitors that abandon electronic or computer-generated forms before completing and submitting the form are lost to business entities. Data obtained from abandoned electronic or computer-generated forms is used to identify these lost visitors. Sometimes a unique script embedded on the webpages scrapes the data from the forms. The obtained data is further utilized to market or remarket to the lost consumers by sending personalized messages via a preferred communication medium.): obtaining user-entered text and user touch indications of a GPS search on a computing device running an application with GPS functionality having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications (Ling, III et al. 2015/0149877 [0006-0008 – embedded script… scraping…][0006] Certain embodiments relate to a method to obtain data from abandoned electronic forms. The method comprises determining that an electronic form accessed by a user has been abandoned by the user, obtaining data from the abandoned electronic form, and using or storing the obtained data. In an embodiment, the electronic form does not include a payment gateway. In another embodiment, the method further comprises determining when the electronic form has been accessed by the user and embedding script in a webpage of a website comprising the electronic form, where obtaining data from the abandoned electronic form comprises scraping the data from the abandoned electronic form using the script. [0007] According to a number of embodiments, the disclosure relates to a method to obtain data from abandoned electronic forms. The method comprises determining that an electronic form accessed by a user has been abandoned by the user. The electronic form has embedded computer-executable instructions and one or more fields configured to accept user-entered text and comprises at least one hypertext markup language (HTML) element associated with the one or more fields, where the at least one HTML element has at least one attribute. The method further comprises obtaining data from the abandoned electronic form with the embedded computer-executable instructions by building a data structure based on the abandoned electronic form and parsing the data structure to obtain the at least one HTML element, and storing one or more of the at least one HTML element, the at least one attribute, and the user-entered text. In an embodiment, the determination that the user has abandoned the electronic form is based at least in part on one or more of a length of time that the electronic form is accessed, the user leaving a website associated with the electronic form, the user canceling the electronic form, and a failure of the user to input data into the electronic form. In another embodiment, the data is obtained from the abandoned electronic form without a product feed. In a further embodiment, the electronic form does not include a payment gateway. In a yet further embodiment, the method further comprises storing an Internet protocol (IP) address associated with a computing device used to access the electronic form. In an embodiment, the obtained data comprises a preferred communication medium of the user. In another embodiment the method further comprises constructing a selector to identify the at least one HTML element and applying the selector to the parsed data structure to obtain the identified at least one HTML element. [0008] In accordance with various embodiments, an apparatus to obtain data from abandoned electronic forms is disclosed. The apparatus comprises computer hardware configured to determine that an electronic form accessed by a user has been abandoned by the user, where the electronic form has embedded computer-executable instructions and one or more fields configured to accept user-entered text. The electronic form comprises at least one hypertext markup language (HTML) element associated with the one or more fields and the at least one HTML element has at least one attribute. The apparatus further comprises computer hardware configured to obtain data from the abandoned electronic form with the embedded computer-executable instructions by building a data structure based on the abandoned electronic form and parse the data structure to obtain the at least one HTML element, and computer hardware configured to store one or more of the at least one HTML element, the at least one attribute, and the user-entered text.), a GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields (Ling, III et al. 2015/0149877 [0036] A visitor 320 may be any entity that accesses a website 334 associated with a business entity 330. In order to access the website 334, the visitor preferably uses a web browser, a mobile browser, or an application running on a computing device 322. The computing device 322 can be any device that allows the visitor 320 to interact with the system 300, such as, for example, a conventional computer and modem, a personal computer (PC), an interactive wireless communications device, a laptop, a tablet, a netbook, an iPad, an iPhone, a smartphone, a personal digital assistant, an interactive television, a game console, or the like. The computing device 322 comprises a presentation device 324 configured to present to the visitor 320 an electronic form or eForm 326 requested from the business entity's website 334. For example, the presentation device 324 can be a display configured to visually present the eForm 326 to the visitor 320, a speaker configured to audibly present the eForm 326 to the visitor 320, or the like.); determining, based at least in part on the obtained user-entered text and user touch indications, the GPS search has been abandoned (Ling, III et al. 2015/0149877 [0005-0008 – abandoned electronic forms] [0005] The system then sends to the consumer, using one or more of the preferred methods of communication, a reminder, an incentive such as electronic coupon, information about the desired products and services, discount notifications, or an offering for a similar product or service, etc. In one or more embodiments, the system also generate reports including by way of example, the identities of the abandoning consumers, consumer's names, email addresses and account status. Other reports may include the number of completed forms, number of abandoned forms, and the number of abandoning consumers that have been subsequently contacted. [0006] Certain embodiments relate to a method to obtain data from abandoned electronic forms. The method comprises determining that an electronic form accessed by a user has been abandoned by the user, obtaining data from the abandoned electronic form, and using or storing the obtained data. In an embodiment, the electronic form does not include a payment gateway. In another embodiment, the method further comprises determining when the electronic form has been accessed by the user and embedding script in a webpage of a website comprising the electronic form, where obtaining data from the abandoned electronic form comprises scraping the data from the abandoned electronic form using the script. [0007] According to a number of embodiments, the disclosure relates to a method to obtain data from abandoned electronic forms. The method comprises determining that an electronic form accessed by a user has been abandoned by the user. The electronic form has embedded computer-executable instructions and one or more fields configured to accept user-entered text and comprises at least one hypertext markup language (HTML) element associated with the one or more fields, where the at least one HTML element has at least one attribute. The method further comprises obtaining data from the abandoned electronic form with the embedded computer-executable instructions by building a data structure based on the abandoned electronic form and parsing the data structure to obtain the at least one HTML element, and storing one or more of the at least one HTML element, the at least one attribute, and the user-entered text. In an embodiment, the determination that the user has abandoned the electronic form is based at least in part on one or more of a length of time that the electronic form is accessed, the user leaving a website associated with the electronic form, the user canceling the electronic form, and a failure of the user to input data into the electronic form. In another embodiment, the data is obtained from the abandoned electronic form without a product feed. In a further embodiment, the electronic form does not include a payment gateway. In a yet further embodiment, the method further comprises storing an Internet protocol (IP) address associated with a computing device used to access the electronic form. In an embodiment, the obtained data comprises a preferred communication medium of the user. In another embodiment the method further comprises constructing a selector to identify the at least one HTML element and applying the selector to the parsed data structure to obtain the identified at least one HTML element. [0008] In accordance with various embodiments, an apparatus to obtain data from abandoned electronic forms is disclosed. The apparatus comprises computer hardware configured to determine that an electronic form accessed by a user has been abandoned by the user, where the electronic form has embedded computer-executable instructions and one or more fields configured to accept user-entered text. The electronic form comprises at least one hypertext markup language (HTML) element associated with the one or more fields and the at least one HTML element has at least one attribute. The apparatus further comprises computer hardware configured to obtain data from the abandoned electronic form with the embedded computer-executable instructions by building a data structure based on the abandoned electronic form and parse the data structure to obtain the at least one HTML element, and computer hardware configured to store one or more of the at least one HTML element, the at least one attribute, and the user-entered text.); obtaining data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain one or more of the user-entered text and user touch indications associated with the at least one HTML element (Ling, III et al. 2015/0149877 [0007-0008 – method to obtain data from abandoned electronic forms] [0007] According to a number of embodiments, the disclosure relates to a method to obtain data from abandoned electronic forms. The method comprises determining that an electronic form accessed by a user has been abandoned by the user. The electronic form has embedded computer -executable instructions and one or more fields configured to accept user -entered text and comprises at least one hypertext markup language ( HTML) element associated with the one or more fields, where the at least one HTML element has at least one attribute. The method further comprises obtaining data from the abandoned electronic form with the embedded computer -executable instructions by building a data structure based on the abandoned electronic form and parsing the data structure to obtain the at least one HTML element, and storing one or more of the at least one HTML element, the at least one attribute, and the user -entered text. In an embodiment, the determination that the user has abandoned the electronic form is based at least in part on one or more of a length of time that the electronic form is accessed, the user leaving a website associated with the electronic form, the user canceling the electronic form, and a failure of the user to input data into the electronic form. In another embodiment, the data is obtained from the abandoned electronic form without a product feed. In a further embodiment, the electronic form does not include a payment gateway. In a yet further embodiment, the method further comprises storing an Internet protocol (IP) address associated with a computing device used to access the electronic form. In an embodiment, the obtained data comprises a preferred communication medium of the user. In another embodiment the method further comprises constructing a selector to identify the at least one HTML element and applying the selector to the parsed data structure to obtain the identified at least one HTML element. [0008] In accordance with various embodiments, an apparatus to obtain data from abandoned electronic forms is disclosed. The apparatus comprises computer hardware configured to determine that an electronic form accessed by a user has been abandoned by the user, where the electronic form has embedded computer -executable instructions and one or more fields configured to accept user -entered text. The electronic form comprises at least one hypertext markup language ( HTML) element associated with the one or more fields and the at least one HTML element has at least one attribute. The apparatus further comprises computer hardware configured to obtain data from the abandoned electronic form with the embedded computer -executable instructions by building a data structure based on the abandoned electronic form and parse the data structure to obtain the at least one HTML element, and computer hardware configured to store one or more of the at least one HTML element, the at least one attribute, and the user -entered text.); communicating with one or more databases to obtain one or more identifying information of a user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search (Ling, III et al. 2015/0149877 [0007-0008] [0007] According to a number of embodiments, the disclosure relates to a method to obtain data from abandoned electronic forms. The method comprises determining that an electronic form accessed by a user has been abandoned by the user. The electronic form has embedded computer-executable instructions and one or more fields configured to accept user-entered text and comprises at least one hypertext markup language (HTML) element associated with the one or more fields, where the at least one HTML element has at least one attribute. The method further comprises obtaining data from the abandoned electronic form with the embedded computer-executable instructions by building a data structure based on the abandoned electronic form and parsing the data structure to obtain the at least one HTML element, and storing one or more of the at least one HTML element, the at least one attribute, and the user-entered text. In an embodiment, the determination that the user has abandoned the electronic form is based at least in part on one or more of a length of time that the electronic form is accessed, the user leaving a website associated with the electronic form, the user canceling the electronic form, and a failure of the user to input data into the electronic form. In another embodiment, the data is obtained from the abandoned electronic form without a product feed. In a further embodiment, the electronic form does not include a payment gateway. In a yet further embodiment, the method further comprises storing an Internet protocol (IP) address associated with a computing device used to access the electronic form. In an embodiment, the obtained data comprises a preferred communication medium of the user. In another embodiment the method further comprises constructing a selector to identify the at least one HTML element and applying the selector to the parsed data structure to obtain the identified at least one HTML element. [0008] In accordance with various embodiments, an apparatus to obtain data from abandoned electronic forms is disclosed. The apparatus comprises computer hardware configured to determine that an electronic form accessed by a user has been abandoned by the user, where the electronic form has embedded computer-executable instructions and one or more fields configured to accept user-entered text. The electronic form comprises at least one hypertext markup language (HTML) element associated with the one or more fields and the at least one HTML element has at least one attribute. The apparatus further comprises computer hardware configured to obtain data from the abandoned electronic form with the embedded computer-executable instructions by building a data structure based on the abandoned electronic form and parse the data structure to obtain the at least one HTML element, and computer hardware configured to store one or more of the at least one HTML element, the at least one attribute, and the user-entered text.); and sending a personalized message to the user based at least in part on the one or more identifying information of the user and the at least one HTML element (Ling, III et al. 2015/0149877 [0034 - marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to entice the visitor to return to the website 204 and complete the eForm] Further, the identification and marketing service 212 creates the intelligent marketing matrix 220 to identify the preferred communication media 222 of the identified visitor. The identification and marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to entice the visitor to return to the website 204 and complete the eForm 206. In another embodiment, the identification and marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to introduce the visitor to a product or service of the business entity to replace the product or service associated with the abandoned electronic form. In an embodiment, the visitor receives an email or social media message within one minute. In another embodiment, the visitor receives an email or social media message within one hour.).
Ling, III et al. 2015/0149877 may not expressly disclose the GPS features, however, Nuzzi et al. 2013/0006816 teaches these features as follows (Nuzzi et al. 2013/0006816 [0130 – local search fails … in their GPS search radius interpreted as GPS search has been abandoned] The searcher may ask to include the friend's or friends' location into the item/inventory search. The friend could have a setting to automatically accept these types of searches and include their position (e.g., geo-location) in a friend search or the friend must accept the request in order to be included in the search (e.g., via a social network contact interface application 162). If the searcher's local search fails to find the item/inventory in their GPS search radius but it is found in a friend search radius the searcher may be notified. The searcher may then provide an incentive to give the friend to go and pick up the item. For example, the user application could send the friend located near the item an SMS message saying if you go pick up this item I will buy lunch or provide a PayPal money transfer once the item has been purchased.  [0067] The user also provides a decision as to whether or not to include social network contacts and their associated device locations in the merchant and/or product search parameters (decision block 220). If not, then the search may be conducted with mapping and GPS capability inherent only to the user device 120. If yes, then the user may provide social network contact information and preferences (block 222) and incentive preferences (block 224). Social network contact info/illation (e.g., name, address, mobile phone number, etc.) may be provided by the user manually via user device 120, automatically from a contacts list in user device 120, or manually/automatically from a social network server, which may be separate from or within service provider server 180. Social network contact preferences are user preferences specified for a social network contact and may include for example, selecting certain contacts to be included in the search, certain contacts to be excluded in the search, automatic inclusion of all contacts, inclusion of contacts only if the search local to the user device 120 is unsuccessful (e.g., falls below a threshold of listings), categorization of contacts, and so on. Incentive preferences may include for example, incentive messages, incentive types, incentive amounts, timing of incentive offers, incentive associated with a specified contact, and so on.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ling, III et al. 2015/0149877 to include the GPS features as taught by Nuzzi et al. 2013/0006816. One of ordinary skill in the art would have been motivated to do so in order to send personalized messages to a user based upon location which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 10. An apparatus to obtain data from abandoned Global Positioning System (GPS) searches, the apparatus comprising: 
computer hardware comprising one or more computer processors, the computer hardware configured to: 
obtain user-entered text and user touch indications of a GPS search on a computing device running an application with GPS functionality having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, the GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields; 
determine, based at least in part on the obtained user-entered text and user touch indications, that the GPS search has been abandoned; 
obtain data from the abandoned GPS search with the embedded data scraping script that is configured to locate the at least one HTML element by building a data structure based on the abandoned GPS search and parsing the data structure to obtain one or more of the user-entered text and user touch indications associated with the at least one HTML element; 
communicate with one or more databases to obtain one or more identifying information of a user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; and 
send a personalized message to the user based at least in part on the one or more identifying information of the user and the at least one HTML element.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Regarding Claim 15. A method to obtain data from abandoned Global Positioning System (GPS) searches, the method comprising: 
obtaining user-entered text and user touch indications of a GPS search accessed by a user on a computing device configured to run an application with GPS functionality having embedded data scraping script and one or more fields configured to accept the user-entered text and the user touch indications, the GPS search comprising at least one hypertext markup language (HTML) element associated with the one or more fields; 
determining, based at least in part on the obtained user-entered text and user touch indications, that the GPS search has been abandoned by the user; 
building, using the embedded data scraping script, a data structure based on the abandoned GPS search; 
parsing, using the embedded data scraping script, the data structure to obtain one or more of the user-entered text and user touch indications associated with the at least one HTML element; 
communicating with one or more databases to obtain additional information associated with user based at least in part on the obtained user-entered text and user touch indications from the abandoned GPS search; and 
storing a personal attribute report that comprises at least a portion of the obtained user-entered text and user touch indications and at least a portion of the one or more identifying information obtained from the one or more databases.
Claim 15, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 
Regarding Claim 3. Ling, III et al. 2015/0149877 may not expressly disclose the GPS features, however, Nuzzi et al. 2013/0006816 teaches The method of claim 2 wherein determining that the GPS search has been abandoned by the user includes determining the user has traveled to a location associated with a search result with a time period (Nuzzi et al. 2013/0006816 [0031 – geo location components] The user device 120, in one embodiment, includes a geo -location component 126 adapted to monitor and provide an instant geographical location (i.e., geo -location) of the user device 120. In one implementation, the geo -location of the user device 120 may include global positioning system (GPS) coordinates, zip-code information, area-code information, street address information, and/or various other generally known types of geo -location information. In one example, the geo -location information may be directly entered into the user device 120 by the user via a user input component, such as a keyboard, touch display, and/or voice recognition microphone. In another example, the geo -location information may be automatically obtained and/or provided by the user device 120 via an internal or external GPS monitoring component. In one aspect, when interfacing with the user device 120, the user may elect to provide or may be prompted to provide permission for the release of geo -location information. Accordingly, the user may have exclusive authority to allow transmission of geo -location information from the user device 120 to the one or more merchant devices 140 and/or the service provider server 180. In any instance, the one or more merchant devices 140 and/or the service provider server 180 may communicate with the user device 120 via the network 110 and request permission to acquire geo -location information from the user device 120 for geo -location based mobile commerce. These and other aspects of the present disclosure are described in greater detail herein. [0130 – local search fails … in their GPS search radius interpreted as GPS search has been abandoned] The searcher may ask to include the friend's or friends' location into the item/inventory search. The friend could have a setting to automatically accept these types of searches and include their position (e.g., geo-location) in a friend search or the friend must accept the request in order to be included in the search (e.g., via a social network contact interface application 162). If the searcher's local search fails to find the item/inventory in their GPS search radius but it is found in a friend search radius the searcher may be notified. The searcher may then provide an incentive to give the friend to go and pick up the item. For example, the user application could send the friend located near the item an SMS message saying if you go pick up this item I will buy lunch or provide a PayPal money transfer once the item has been purchased.  [0067] The user also provides a decision as to whether or not to include social network contacts and their associated device locations in the merchant and/or product search parameters (decision block 220). If not, then the search may be conducted with mapping and GPS capability inherent only to the user device 120. If yes, then the user may provide social network contact information and preferences (block 222) and incentive preferences (block 224). Social network contact info/illation (e.g., name, address, mobile phone number, etc.) may be provided by the user manually via user device 120, automatically from a contacts list in user device 120, or manually/automatically from a social network server, which may be separate from or within service provider server 180. Social network contact preferences are user preferences specified for a social network contact and may include for example, selecting certain contacts to be included in the search, certain contacts to be excluded in the search, automatic inclusion of all contacts, inclusion of contacts only if the search local to the user device 120 is unsuccessful (e.g., falls below a threshold of listings), categorization of contacts, and so on. Incentive preferences may include for example, incentive messages, incentive types, incentive amounts, timing of incentive offers, incentive associated with a specified contact, and so on.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ling, III et al. 2015/0149877 to include the GPS features as taught by Nuzzi et al. 2013/0006816. One of ordinary skill in the art would have been motivated to do so in order to send personalized messages to a user based upon location which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 11. The apparatus of claim 10 wherein determining that the GPS search has been abandoned by the user includes determining that the user has traveled to a location associated with a search result.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 21. The method of claim 15 wherein determining that the GPS search has been abandoned by the user includes determining the user has traveled to a location associated with a search result with a time period.
Claim 21, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 
Regarding Claim 6. Ling, III et al. 2015/0149877 further teaches The method of claim 2 further comprising identifying a preferred communication medium of the user based at least in part on the one or more identifying information obtained from the one or more databases (Ling, III et al. 2015/0149877 [0004 – determine a preferred method of communciation] Further, systems and methods are disclosed to provide intelligent marketing to the consumers based on the scraped data and the additional identifying information. In one embodiment, the system further comprises an intelligent marketing matrix module that is configured to determine a preferred method of communication. For example, the intelligent marketing matrix module will determine whether to send an email, a text message, or printed material through direct mail to the lost consumer. In another embodiment, the intelligent marketing matrix takes into account the consumer's preferences or the preferences of the business entity associated with the electronic form. For example, if the business entity only wants to contact lost consumers through email, then that will override the determination of whether to send an email, a text message, or printed material through direct mail. Ling, III et al. 2015/0149877 [0034 - identify the preferred communication media 222 of the identified visitor] Further, the identification and marketing service 212 creates the intelligent marketing matrix 220 to identify the preferred communication media 222 of the identified visitor. The identification and marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to entice the visitor to return to the website 204 and complete the eForm 206. In another embodiment, the identification and marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to introduce the visitor to a product or service of the business entity to replace the product or service associated with the abandoned electronic form. In an embodiment, the visitor receives an email or social media message within one minute. In another embodiment, the visitor receives an email or social media message within one hour.).

Regarding Claim 7. The method of claim 6 wherein identifying the communication medium comprises identifying a preferred communication medium of the user.
Claim 7, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Regarding Claim 14. The apparatus of claim 10 wherein the obtained data comprises a preferred communication medium of the user.
Claim 14, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 
Regarding Claim 8. Ling, III et al. 2015/0149877 further teaches The method of claim 7 wherein the personalized message is sent to the user via the preferred communication medium (Ling, III et al. 2015/0149877 [0034 – identify a preferred communication media… send a personalized message via the preferred communication medium] Further, the identification and marketing service 212 creates the intelligent marketing matrix 220 to identify the preferred communication media 222 of the identified visitor. The identification and marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to entice the visitor to return to the website 204 and complete the eForm 206. In another embodiment, the identification and marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to introduce the visitor to a product or service of the business entity to replace the product or service associated with the abandoned electronic form. In an embodiment, the visitor receives an email or social media message within one minute. In another embodiment, the visitor receives an email or social media message within one hour.).

Regarding Claim 9. Ling, III et al. 2015/0149877 may not expressly disclose the GPS features, however, Nuzzi et al. 2013/0006816 teaches The method of claim 2 further comprising determining a location of the user, wherein determining that the GPS search has been abandoned by the user is based at least in part on the location of the user (Nuzzi et al. 2013/0006816 [0031] The user device 120, in one embodiment, includes a geo -location component 126 adapted to monitor and provide an instant geographical location (i.e., geo -location) of the user device 120. In one implementation, the geo -location of the user device 120 may include global positioning system (GPS) coordinates, zip-code information, area-code information, street address information, and/or various other generally known types of geo -location information. In one example, the geo -location information may be directly entered into the user device 120 by the user via a user input component, such as a keyboard, touch display, and/or voice recognition microphone. In another example, the geo -location information may be automatically obtained and/or provided by the user device 120 via an internal or external GPS monitoring component. In one aspect, when interfacing with the user device 120, the user may elect to provide or may be prompted to provide permission for the release of geo -location information. Accordingly, the user may have exclusive authority to allow transmission of geo -location information from the user device 120 to the one or more merchant devices 140 and/or the service provider server 180. In any instance, the one or more merchant devices 140 and/or the service provider server 180 may communicate with the user device 120 via the network 110 and request permission to acquire geo -location information from the user device 120 for geo -location based mobile commerce. These and other aspects of the present disclosure are described in greater detail herein. [0130 – local search fails … in their GPS search radius interpreted as GPS search has been abandoned] The searcher may ask to include the friend's or friends' location into the item/inventory search. The friend could have a setting to automatically accept these types of searches and include their position (e.g., geo-location) in a friend search or the friend must accept the request in order to be included in the search (e.g., via a social network contact interface application 162). If the searcher's local search fails to find the item/inventory in their GPS search radius but it is found in a friend search radius the searcher may be notified. The searcher may then provide an incentive to give the friend to go and pick up the item. For example, the user application could send the friend located near the item an SMS message saying if you go pick up this item I will buy lunch or provide a PayPal money transfer once the item has been purchased.  [0067] The user also provides a decision as to whether or not to include social network contacts and their associated device locations in the merchant and/or product search parameters (decision block 220). If not, then the search may be conducted with mapping and GPS capability inherent only to the user device 120. If yes, then the user may provide social network contact information and preferences (block 222) and incentive preferences (block 224). Social network contact info/illation (e.g., name, address, mobile phone number, etc.) may be provided by the user manually via user device 120, automatically from a contacts list in user device 120, or manually/automatically from a social network server, which may be separate from or within service provider server 180. Social network contact preferences are user preferences specified for a social network contact and may include for example, selecting certain contacts to be included in the search, certain contacts to be excluded in the search, automatic inclusion of all contacts, inclusion of contacts only if the search local to the user device 120 is unsuccessful (e.g., falls below a threshold of listings), categorization of contacts, and so on. Incentive preferences may include for example, incentive messages, incentive types, incentive amounts, timing of incentive offers, incentive associated with a specified contact, and so on.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ling, III et al. 2015/0149877 to include the GPS features as taught by Nuzzi et al. 2013/0006816. One of ordinary skill in the art would have been motivated to do so in order to send personalized messages to a user based upon location which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Regarding Claim 16. Ling, III et al. 2015/0149877 further teaches The method of claim 15 further comprising sending a personalized message to the user based at least in part on the personal attribute report and the at least one HTML element (Ling, III et al. 2015/0149877 [0027 – personal attribute report] In other embodiments, the identification and marketing service 112 provides a personal attribute report 118 developed from the identification and marketing database 110 and the transactional database 108. In an embodiment, the personal attribute report 118 comprises the visitor's public social profile, home ownership status, salary, family history, purchase patterns, and the like. [0028 – personal attribute report] In one embodiment, the system 110 further comprises an intelligent marketing matrix module 120 that is configured to determine a preferred method of communication. In an embodiment, the personal attribute report 118, as well as data from the databases 108, 110 can be used by the identification and marketing service 112 to create the intelligent marketing matrix 120. [0034 – identify a preferred communication media… send a personalized message via the preferred communication medium] Further, the identification and marketing service 212 creates the intelligent marketing matrix 220 to identify the preferred communication media 222 of the identified visitor. The identification and marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to entice the visitor to return to the website 204 and complete the eForm 206. In another embodiment, the identification and marketing service 212 sends a personalized message to the visitor via the visitor's preferred communication medium 222 to introduce the visitor to a product or service of the business entity to replace the product or service associated with the abandoned electronic form. In an embodiment, the visitor receives an email or social media message within one minute. In another embodiment, the visitor receives an email or social media message within one hour.)
Regarding Claim 17. Ling, III et al. 2015/0149877 further teaches The method of claim 15 further comprising storing one or more of the at least one HTML element, at least one attribute associated with the at least one HTML element, and the obtained user-entered text from the abandoned GPS search (Ling, III et al. 2015/0149877 [0007 - parsing the data structure to obtain the at least one HTML element, and storing one or more of the at least one HTML element, the at least one attribute, and the user-entered text] According to a number of embodiments, the disclosure relates to a method to obtain data from abandoned electronic forms. The method comprises determining that an electronic form accessed by a user has been abandoned by the user. The electronic form has embedded computer-executable instructions and one or more fields configured to accept user-entered text and comprises at least one hypertext markup language (HTML) element associated with the one or more fields, where the at least one HTML element has at least one attribute. The method further comprises obtaining data from the abandoned electronic form with the embedded computer-executable instructions by building a data structure based on the abandoned electronic form and parsing the data structure to obtain the at least one HTML element, and storing one or more of the at least one HTML element, the at least one attribute, and the user-entered text. In an embodiment, the determination that the user has abandoned the electronic form is based at least in part on one or more of a length of time that the electronic form is accessed, the user leaving a website associated with the electronic form, the user canceling the electronic form, and a failure of the user to input data into the electronic form. In another embodiment, the data is obtained from the abandoned electronic form without a product feed. In a further embodiment, the electronic form does not include a payment gateway. In a yet further embodiment, the method further comprises storing an Internet protocol (IP) address associated with a computing device used to access the electronic form. In an embodiment, the obtained data comprises a preferred communication medium of the user. In another embodiment the method further comprises constructing a selector to identify the at least one HTML element and applying the selector to the parsed data structure to obtain the identified at least one HTML element.).

Regarding Claim 18. Ling, III et al. 2015/0149877 further teaches The method of claim 15 wherein the personalized message comprises one or more of a coupon, a reminder, information related to the electronic form, discount notifications, an offering related to the GPS search, a link to return to a webpage associated with the GPS search, a lightbox image, and an advertisement (Ling, III et al. 2015/0149877 [0005 - coupon] The system then sends to the consumer, using one or more of the preferred methods of communication, a reminder, an incentive such as electronic coupon, information about the desired products and services, discount notifications, or an offering for a similar product or service, etc. In one or more embodiments, the system also generate reports including by way of example, the identities of the abandoning consumers, consumer's names, email addresses and account status. Other reports may include the number of completed forms, number of abandoned forms, and the number of abandoning consumers that have been subsequently contacted. [0030] The system 110 then sends to the visitor 102, using one or more of the preferred methods of communication, a reminder, an incentive such as electronic coupon, information about the desired products and services, discount notifications, or an offering for a similar product or service, etc. In an embodiment, an email service provider sends an email to the visitor 102 with a link to return to the webpage to complete the eForm. [0067] At event 414, the identification and marketing service 340 sends a personalized message to the visitor 320 using the identified preferred method of communicating with the visitor 320. The personalized message may include coupons and discounts, and the like, to entice the visitor 320 to return to the website 334 and complete the eForm 326. The personalized message or recovery message may include advertisements associated with the eForm 326 or may include related information associated with the business entity 330, such as a link to the business entity 330 online. In an embodiment, the system 400 sends the personalized messages according to contact rules. In another embodiment, the personalized message is sent in real time or as soon as the identification and marketing service 340 determines that the visitor abandoned the eForm 326, as most form abandon leads may go cold with an hour.).
Regarding Claim 19. Ling, III et al. 2015/0149877 further teaches The method of claim 16 wherein the embedded data scraping script comprises custom code placed in the GPS application that scrapes off any identifiable fields, images or text in approximately real time (Ling, III et al. 2015/0149877 [0048 - script 338 comprises custom code placed on bottom of the website 334 or the website's webpages that scrapes off any identifiable fields, images or text on an electronic form in approximately real time] In an embodiment, the eForm 336 includes the script 338. The script 338 comprises custom code placed on bottom of the website 334 or the website's webpages that scrapes off any identifiable fields, images or text on an electronic form in approximately real time. While a compiled program comprises a sequence of instructions that is executed by a computer processor, a script comprises a program or sequence of instructions that is carried out by another program. Examples of scripting languages are JavaScript.RTM., Perl.RTM., REXX.RTM., and Tcl/Tk.RTM.. In an embodiment, the script 338 comprises JavaScript.RTM.. A JavaScript.RTM. script in a webpage may run "client-side" on the web browser. The script 338 embedded on the webpages comprising the eForm 326, 336 advantageously scrapes data from the eForm 326, 336 without a product feed, and is easy to install and update.).
Regarding Claim 20. Ling, III et al. 2015/0149877 further teaches The method of claim 15 further comprising building a matrix of scraped data and the obtained additional information (Ling, III et al. 2015/0149877 [0004 – matrix] Further, systems and methods are disclosed to provide intelligent marketing to the consumers based on the scraped data and the additional identifying information. In one embodiment, the system further comprises an intelligent marketing matrix module that is configured to determine a preferred method of communication. For example, the intelligent marketing matrix module will determine whether to send an email, a text message, or printed material through direct mail to the lost consumer. In another embodiment, the intelligent marketing matrix takes into account the consumer's preferences or the preferences of the business entity associated with the electronic form. For example, if the business entity only wants to contact lost consumers through email, then that will override the determination of whether to send an email, a text message, or printed material through direct mail. [0029 - intelligent marketing matrix module] The intelligent marketing matrix module 120 is based on a variety of factors including, by way of example, the business entity's or website providers' preferences, historical data indicating methods that have been successful with the lost visitor or successful with other lost consumers, the cost of different marketing methods, etc. For example, the intelligent marketing matrix module 120 will determine whether to send to the lost visitor 102 an email, a text message or short message service (SMS), printed material through direct mail or other marketing methods. In another embodiment, an algorithm associated with the intelligent marketing matrix module 120 will predict what marketing message to send to the visitor on the website or after the visitor leaves the website based on the visitor's behavior as indicated by the scraped data. In an embodiment, the intelligent marketing matrix 120 comprises a predictive, analytic database.).

Regarding Claim 4. The method of claim 2 wherein determining that the GPS search has been abandoned by the user includes determining the user has called a phone number associated with the search result within a time period.
Regarding Claim 12. The apparatus of claim 10 wherein determining that the GPS search has been abandoned by the user includes determining that the user has called a phone number associated with the search result.
Regarding Claim 5. The method of claim 2 wherein determining that the GPS search has been abandoned by the user includes determining the user has checked a review associated with the search result within a time period.
Regarding Claim 13. The apparatus of claim 10 wherein determining that the GPS search has been abandoned by the user includes determining that the user has checked a review associated with the search result.

Claims 4, 5, 12, 13 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. The claim is further rejected as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee 2016/0117726 [0015] In various implementations, methods and systems for significantly improving marketing tools based on analysis of shopping cart abandonment patterns are disclosed. A server system that implements an e-commerce system receives a request from a client system to put a respective item in a shopping cart enabled by the e-commerce system (e.g., a shopping cart application integrated into a web site) associated with the user of the client system. Once one or more items are added to a shopping cart, the user may choose to then purchase the item(s) or abandon the item(s) (e.g., not complete the purchase).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682